               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF TENNESSEE
                         EASTERN DIVISION
_________________________________________________________________

MICHELLE ELAINE RISNER,          )
                                 )
     Plaintiff,                  )
                                 )
v.                               )
                                 )      No. 18-cv-01008-TMP
NANCY A. BERRYHILL, Acting       )
Commissioner of Social           )
Security,                        )
                                 )
     Defendant.                  )
________________________________________________________________

           ORDER AFFIRMING THE COMMISSIONER’S DECISION
_________________________________________________________________

     Before the court is plaintiff Michelle Elaine Risner’s appeal

from a final decision of the Commissioner of Social Security

(“Commissioner”) denying her application for disability insurance

benefits under Title II of the Social Security Act (“Act”), 42

U.S.C. §§ 401 et seq.   (ECF No. 1.)    The parties have consented to

the jurisdiction of the United States magistrate judge pursuant to

28 U.S.C. § 636(c). (ECF No. 12.)      For the following reasons, the

Commissioner’s decision is affirmed.

                        I.   FINDINGS OF FACT

     Risner applied for disability benefits under Title II of the

Act on May 24, 2011, with an alleged onset date of March 1, 2008.

The Social Security Administration denied Risner’s application

initially and upon reconsideration. At Risner's request, a hearing

was held before an Administrative Law Judge (“ALJ”) on April 25,
2016, in Jackson, Tennessee.          On June 6, 2016, the ALJ issued a

decision denying Risner’s request for benefits after finding that

she was not under a disability because she retained the residual

functional    capacity     (“RFC”)    to     perform    jobs     that   exist   in

significant numbers in the national economy. Specifically, the ALJ

found that Risner had the RFC to perform light work as defined in

20 C.F.R. § 404.1567(b) with various additional non-exertional

limitations: she could not climb ladders, ropes, or scaffolds; she

could only occasionally bend, stoop, kneel, crouch, crawl, and

climb stairs/ramps; could tolerate occasional exposure to dust,

fumes, odors, and pulmonary irritants; could understand, remember,

and complete simple and detailed one- to three-step instructions

and tasks; could maintain attention, concentration, persistence,

and   pace   in   two-hour   segments      with    customary     breaks   between

segments; and could tolerate infrequent contact with the public and

infrequent changes in job duties. (Tr. 15)

      The Appeals Council subsequently denied Risner’s request for

review,   making    the   ALJ’s    decision    the    final    decision   of    the

Commissioner.      Risner filed the instant action on January 9, 2018,

seeking review of the ALJ’s decision.             (ECF No. 1.)    In her appeal,

Risner argues that the ALJ erred in weighing the medical opinions

of Dr. Paul Schwartz and Dr. John Woods. As a result, Risner

contends that the ALJ’s disability determination is unsupported by

substantial evidence.

                          II.     CONCLUSIONS OF LAW

                                       -2-
A.     Standard of Review

       Under 42 U.S.C. § 405(g), a claimant may obtain judicial

review of any final decision made by the Commissioner after a

hearing to which he or she was a party.                    “The court shall have

power to enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the

cause for a rehearing.”          42 U.S.C. § 405(g).             Judicial review of

the    Commissioner’s      decision      is     limited     to    whether   there       is

substantial evidence to support the decision and whether the

Commissioner used the proper legal criteria in making the decision.

Id.; Winn v. Comm’r of Soc. Sec., 615 F. App’x 315, 320 (6th Cir.

2015); Cole v. Astrue, 661 F.3d 931, 937 (6th Cir. 2011); Rogers v.

Comm’r      of    Soc.   Sec.,   486     F.3d     234,    241     (6th   Cir.   2007).

Substantial evidence is more than a scintilla of evidence but less

than    a   preponderance,       and    is    “such      relevant    evidence      as    a

reasonable mind might accept as adequate to support a conclusion.”

Kirk v. Sec’y of Health & Human Servs., 667 F.2d 524, 535 (6th Cir.

1981) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)).

       In   determining     whether      substantial       evidence      exists,    the

reviewing court must examine the evidence in the record as a whole

and “must ‘take into account whatever in the record fairly detracts

from its weight.’”        Abbott v. Sullivan, 905 F.2d 918, 923 (6th Cir.

1990) (quoting Garner v. Heckler, 745 F.2d 383, 388 (6th Cir.

1984)).          If   substantial      evidence    is     found     to   support    the

                                          -3-
Commissioner’s    decision,   however,     the   court    must   affirm   that

decision and “may not even inquire whether the record could support

a decision the other way.”      Barker v. Shalala, 40 F.3d 789, 794

(6th Cir. 1994) (quoting Smith v. Sec’y of Health & Human Servs.,

893 F.2d 106, 108 (6th Cir. 1989)).        Similarly, the court may not

try the case de novo, resolve conflicts in the evidence, or decide

questions of credibility.     Ulman v. Comm’r of Soc. Sec., 693 F.3d

709, 713 (6th Cir. 2012) (citing Bass v. McMahon, 499 F.3d 506, 509

(6th Cir. 2007)).     Rather, the Commissioner, not the court, is

charged with the duty to weigh the evidence, to make credibility

determinations, and to resolve material conflicts in the testimony.

Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997);

Crum v. Sullivan, 921 F.2d 642, 644 (6th Cir. 1990); Kiner v.

Colvin, No. 12-2254-JDT, 2015 WL 1295675, at *1 (W.D. Tenn. Mar.

23, 2015).

B.   The Five-Step Analysis

     The Act defines disability as the “inability to engage in any

substantial    gainful   activity     by    reason       of   any   medically

determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for

a continuous period of not less than 12 months.”                 42 U.S.C. §

423(d)(1).    Additionally, section 423(d)(2) of the Act states that:

     An individual shall be determined to be under a
     disability only if his physical or mental impairment or
     impairments are of such severity that he is not only
     unable to do his previous work but cannot, considering
     his age, education, and work experience, engage in any
                                    -4-
       other kind of substantial gainful work which exists in
       the national economy, regardless of whether such work
       exists in the immediate area in which he lives, or
       whether a specific job vacancy exists for him, or whether
       he would be hired if he applied for work. For purposes
       of the preceding sentence (with respect to any
       individual), “work which exists in the national economy”
       means work which exists in significant numbers either in
       the region where such individual lives or in several
       regions of the country.

Under    the   Act,   the   claimant    bears      the    ultimate    burden   of

establishing an entitlement to benefits.            Oliver v. Comm’r of Soc.

Sec., 415 F. App’x 681, 682 (6th Cir. 2011).              The initial burden is

on the claimant to prove she has a disability as defined by the

Act.     Siebert v. Comm’r of Soc. Sec., 105 F. App’x 744, 746 (6th

Cir. 2004) (citing Walters, 127 F.3d at 529); see also Born v.

Sec’y of Health & Human Servs., 923 F.2d 1168, 1173 (6th Cir.

1990).    If the claimant is able to do so, the burden then shifts to

the    Commissioner   to    demonstrate      the    existence    of    available

employment     compatible     with     the    claimant’s       disability      and

background.    Born, 923 F.2d at 1173; see also Griffith v. Comm’r of

Soc. Sec., 582 F. App’x 555, 559 (6th Cir. 2014).

       Entitlement to social security benefits is determined by a

five-step sequential analysis set forth in the Social Security

Regulations.     See 20 C.F.R. §§ 404.1520 & 416.920.                 First, the

claimant must not be engaged in substantial gainful activity.                  See

20 C.F.R. §§ 404.1520(b) & 416.920(b).             Second, a finding must be

made that the claimant suffers from a severe impairment.               20 C.F.R.

§§ 404.1520(a)(4)(ii) & 416.920(a)(5)(ii).               In the third step, the

ALJ determines whether the impairment meets or equals the severity
                               -5-
criteria set forth in the Listing of Impairments contained in the

Social    Security    Regulations.     See    20   C.F.R.   §§   404.1520(d),

404.1525, 404.1526.      If the impairment satisfies the criteria for a

listed impairment, the claimant is considered to be disabled.              On

the other hand, if the claimant’s impairment does not meet or equal

a listed impairment, the ALJ must undertake the fourth step in the

analysis and determine whether the claimant has the RFC to return

to any past relevant work.      See 20 C.F.R. §§ 404.1520(a)(4)(iv) &

404.1520(e).    If the ALJ determines that the claimant can return to

past relevant work, then a finding of not disabled must be entered.

Id.   But if the ALJ finds the claimant unable to perform past

relevant work, then at the fifth step the ALJ must determine

whether the claimant can perform other work existing in significant

numbers    in   the     national     economy.         See   20    C.F.R.   §§

404.1520(a)(4)(v),      404.1520(g)(1),      416.960(c)(1)-(2).      Further

review is not necessary if it is determined that an individual is

not disabled at any point in this sequential analysis.            20 C.F.R. §

404.1520(a)(4).

C.    Whether the ALJ Erred in Weighing the Medical Opinions of Dr.
      Schwartz and Dr. Woods

      An “[RFC] is defined as ‘the maximum degree to which the

individual retains the capacity for sustained performance of the

physical-mental requirements of jobs.’”            Mokbel-Aljahmi v. Comm’r

of Soc. Sec., 732 F. App’x 395, 399 (6th Cir. 2018) (quoting 20

C.F.R. Pt. 404, Subpt. P, App. 2, § 200.00(c)).             “‘In formulating


                                     -6-
[an RFC], the ALJ evaluates all relevant medical and other evidence

and considers what weight to assign to treating, consultative, and

examining physicians’ opinions.’”             Id. (quoting Eslinger v. Comm’r

of Soc. Sec., 476 F. App’x 618, 621 (6th Cir. 2012)); see also 20

C.F.R. § 404.1545(a)(3).         In making this determination, the ALJ may

consider both objective medical evidence of a severe medical

condition,    and   the   credibility         of   the    claimant’s   subjective

complaints.    See Steagall v. Comm’r of Soc. Sec., 596 F. App’x 377,

381 (6th Cir. 2015); Schmiedebusch v. Comm’r of Soc. Sec., 536 F.

App’x 637, 649 (6th Cir. 2013).

     Risner    argues     that    the   ALJ’s      RFC    determination   is   not

supported by substantial evidence because the ALJ did not give

proper weight to the medical opinions of Dr. Paul Schwartz (a

treating physician) and Dr. John Woods (a consultative examiner).

In formulating an RFC finding, “the ALJ evaluates all relevant

medical and other evidence and considers what weight to assign to

treating,     consultative,      and    examining        physicians’   opinions.”

Eslinger v. Comm’r of Soc. Sec., 476 F. App’x 618, 621 (6th Cir.

2012) (citing 20 C.F.R. § 404.1545(a)(3)); see also Ealy v. Comm’r

of Soc. Sec., 594 F.3d 504, 514 (6th Cir. 2010).                “An opinion from

a treating physician is ‘accorded the most deference by the SSA’

because of the ‘ongoing treatment relationship’ between the patient

and the opining physician.          A nontreating source, who physically

examines the patient ‘but does not have, or did not have an ongoing

treatment relationship with’ the patient, falls next along the

                                        -7-
continuum.    A nonexamining source, who provides an opinion based

solely on review of the patient's existing medical records, is

afforded the least deference.”    Norris v. Comm’r of Soc. Sec., 461

F. App’x 433, 439 (6th Cir. 2012) (quoting Smith v. Comm'r of Soc.

Sec., 482 F.3d 873, 875 (6th Cir. 2007)) (internal citations

omitted).

      Treating sources are accepted medical sources who have or have

had an “ongoing treatment relationship” with a claimant. 20 C.F.R.

§ 416.927(a)(2).      ALJs assess a treating source’s opinion to

determine if it is consistent with the medical records and is well-

supported by clinical and laboratory diagnostic techniques. 20

C.F.R. § 416.927(c)(2).     If it is, the ALJ will give the opinion

controlling weight; if it is not, the ALJ will apply a set of

regulatory factors to the opinion to determine what weight to give

it.   Id.   ALJs should “always give good reasons” in their decisions

for the weight that they give the opinion of a treating source.

Id.   In addition, “a treating source’s opinion may be given little

weight if it is unsupported by sufficient clinical findings and is

inconsistent with the rest of the evidence.”      Morr v. Comm’r of

Soc. Sec., 616 F. App’x 210, 211 (6th Cir. 2015) (citing Bogle v.

Sullivan, 998 F.2d 342, 347-48 (6th Cir. 1993)); see also Keeler v.

Comm’r of Soc. Sec., 511 F. App’x 472, 473 (6th Cir. 2013). It is

the ALJ’s responsibility to resolve conflicts in the record and,

where that decision is supported by substantial evidence, it cannot

be overturned.    See Justice v. Comm’r of Soc. Sec., 515 F. App’x

                                 -8-
583, 588 (6th Cir. 2013).       A “nontreating source” is someone who

has “examined the claimant but does not have, or did not have, an

ongoing treatment relationship with [the claimant].” Smith v.

Comm’r of Soc. Sec., 482 F.3d 873, 875 (6th Cir. 2007) (internal

quotations omitted).     Nontreating sources are not afforded the same

level of deference as a treating source.         See id.; see also Andres

v. Comm’r of Soc. Sec., 733 F. App’x 241, 245 (6th Cir. 2018);

Norris v. Comm’r of Soc. Sec., 461 F. App’x 433, 439 (6th Cir.

2012).

     Dr. Schwartz, Risner’s treating physician, completed a Medical

Source Statement on September 16, 2013. (Tr. 536–39). Dr. Schwartz

opined that Risner could stand and/or walk for less than one hour

in an eight-hour day and for less than 10 minutes at a time; she

could sit for less than one hour during an eight-hour day and for

less than 10 minutes at a time; she could never climb, balance,

stoop, crouch, crawl, or kneel; she needed unscheduled breaks every

10 to 15 minutes, could not perform low-stress jobs, and had 25

“bad days” per month. (Id.) The ALJ found “[n]o weight is given to

the extreme physical limitations opined to by Dr. Paul Schwartz

because   they   are   not   consistent   with   the   record   for   reasons

discussed below.” The court finds that the ALJ gave good reasons to

give no weight to the opinion of Dr. Schwartz, as the opinion was

inconsistent with the clinical findings from Risner’s examinations,

her conservative treatment, and her daily activities.



                                    -9-
        The treatment record from Dr. Schwartz indicated only that

Risner had diffuse muscle pain. (Tr. 517.) Her straight-leg raises

and reflexes were normal. (Id.) There was no evidence of an

impaired    gait,     reduced   strength,    diminished   sensation,   muscle

spasm, or reduced range of motion (Id.) Other treatment records

also showed that her back was tender but otherwise did not indicate

any abnormal findings. (Tr. 409, 411–13, 419, 422, 424, 449, 456,

513, 543). Risner’s chiropractor records indicated that Risner had

some reduced range of motion in her back but otherwise had full

strength, intact sensation, normal reflexes, only a minimally

guarded gait, and that she could squat unassisted, heel walk, and

toe     raise.    (Tr.   366–68,      374–75.)   Dr.    Joseph   Rowland,   a

neurosurgeon, indicated that Risner had only “slight” pain in her

back with range of motion, she was not in any acute distress and

had full reflexes, she had a normal gait and intact sensation, and

she   showed     no   motor   loss.   (Tr.   376–77.)   Dr.   James   Warmbrod

indicated that Risner’s back was only mildly tender and she had no

motor weakness, concluding that her subjective complaints “far

outweigh[ed]” the objective findings from his examination. 1 (Tr.

468.)



1To the extent Risner relies on additional medical records from Dr.
Schwartz that she submitted to the Appeals Council, the court
declines to consider those records in evaluating whether
substantial evidence supports the ALJ’s decision. See Cline v.
Comm’r of Soc. Sec., 96 F.3d 146, 148 (6th Cir. 1996) (“[W]here the
Appeals Council considers new evidence but declines to review a
claimant’s application for disability insurance benefits on the
merits, the district court cannot consider that new evidence in
                               -10-
        In    addition,       as    the    ALJ      noted,    Risner      received      only

conservative treatment for her conditions, consisting mostly of

injections and prescription medication, and recommendations that

she take hot showers, receive massages, lose weight, and exercise.

(Tr. 16–19, 377, 380, 384, 387, 392, 423, 456, 514.) Conservative

treatment      can   be   a    “good      reason”     for    discounting        a   doctor’s

opinion. See Kepke v. Comm’r of Soc. Sec., 636 F. App’x 625 (6th

Cir. 2016). Moreover, the extreme limitations contained in Dr.

Schwartz’s       opinions          were   inconsistent        with       Risner’s      daily

activities. (Tr. 14, 16–17, 44-45, 368, 381, 401.). The court finds

that the ALJ gave good reasons, supported by substantial evidence,

for giving no weight to Dr. Schwartz’s opinion.

        As to Dr. Woods, a non-treating consultative examiner, the

court likewise finds that the ALJ’s decision to give little weight

to his opinion is supported by substantial evidence. While Dr.

Woods’s examination revealed some abnormalities, Risner had full

strength, no spinal tenderness, normal reflexes, no focal or

sensory deficits, and negative straight-leg raises. (Tr. 19, 460–

63.) Additionally, Risner’s treatment records do not document with

any consistency reduced strength, diminished sensation, positive

straight-leg raises, impaired gait or motor functioning, restricted

range    of    motion,    or       muscle    spasms     (Tr.      19.)    Dr.       Rowland’s

examination revealed that Risner had only “slight” pain in her



deciding whether          to       uphold,     modify,       or   reverse       the    ALJ’s
decision”).
                                             -11-
back, she was not in any acute distress and had full reflexes, and

she had a normal gait, intact sensation, and no motor loss (Tr.

376-77.)    Dr.   Warmbrod’s    examination    similarly   revealed   that

Risner’s back was only mildly tender, a negative straight-leg raise

test, and no motor weakness. (Tr. 468.) Based on the entire record,

the court finds that the ALJ’s assessments of Dr. Schwartz’s and

Dr. Woods’s opinions were well within the ALJ’s “zone of choice”

and supported by substantial evidence.

                               III. CONCLUSION

     For    the   reasons   above,    the   Commissioner’s   decision   is

affirmed.

     IT IS SO ORDERED.

                                        s/ Tu M. Pham
                                        TU M. PHAM
                                        United States Magistrate Judge

                                        March 29, 2019
                                        Date




                                     -12-
